*484ORDER
Pursuant to stipulation, this court publicly reprimanded the respondent and placed him on two years’ probation subject to certain conditions. For some years prior to the date of that order, respondent was employed full time as a law professor and practiced privately only to a limited extent. His private practice had been confined to advising and representing Russian and Uk-ranian immigrants, and no other Minnesota attorney in private practice is known to speak those languages fluently. However, on December 30, 1981, respondent was placed on restricted status for failure to provide proof to the State Board of Continuing Legal Education of compliance with applicable continuing legal education requirements. In fact, for the appropriate period, the respondent had completed the educational requirements but had not filed requisite affidavits of attendance with the Continuing Legal Education Board until June of 1985. During the time when he had been on restricted status, the respondent had represented clients when he did not have active status as an attorney licensed to practice law in this state. In doing so, he violated DR 1 — 102(A)(5) and DR 1-102(A)(6), Minn.Code of Prof.Resp. The Lawyers Professional Responsibility Board through its Director has now filed a supplementary petition for disciplinary action. The respondent represented by counsel has waived all of his rights for hearings and other procedural matters under the Rules of Professional Responsibility and has joined with the Director in recommending to this court appropriate discipline.
The court having considered the files and records herein, the proceedings involving the respondent, the conditions of his restricted status and the conditions of his probation,
NOW ORDERS:
That the respondent is hereby suspended from the practice of law for a period of 30 days commencing the 1st day of November, 1985. That said suspension from the practice of law shall not affect the duration or conditions of respondent’s probation as described in the order dated May 8, 1985.